DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 is objected to because of the following informalities:  
In claim 2, the phrase “…namely belongs to…” should read “…namely belong to…”
In claim 2, the phrase “…Pi and Qi denote the active and reactive powers of the source and load at bus i, respectively, and referred to collectively…” should read “…Pi and Qi denote the active and reactive powers of the source and load at bus i, respectively, and are referred to collectively…”
In claim 2, the phrase “…denote the conductance and susceptance of branch ik connected between bus i and bus k, respectively, and referred to collectively…” should read “…denote the conductance and susceptance of branch ik connected between bus i and bus k, respectively, and are referred to collectively…”
In claim 3, the phrases “…P1 and Q1 denote the active and reactive powers of the source and load at bus 1, respectively, and referred to collectively…”, “…Pi and Qi denote the active and reactive powers of the source and load at bus i, respectively, and referred to collectively…”, and “…Pn and Qn denote the active and reactive powers of are referred to collectively…”
In claim 3, the phrase “…denote the conductance and susceptance of branch ij connected between bus i and bus j, respectively, and referred to collectively…” should read “…denote the conductance and susceptance of branch ij connected between bus i and bus j, respectively, and are referred to collectively…”
In claim 4, the phrases “…P1 and Q1 denote the active and reactive powers of the source and load at bus 1, respectively, and referred to collectively…”, “…Pi and Qi denote the active and reactive powers of the source and load at bus i, respectively, and referred to collectively…”, and “…Pn and Qn denote the active and reactive powers of the source and load at bus n, respectively, and referred to collectively…” should read each read “…and are referred to collectively…”
In claim 5, the phrase “…vij is the bus-translation-voltage component at bus i induced by the power source and load at bus j, and referred to as…” should read “…vij is the bus-translation-voltage component at bus i induced by the power source and load at bus j, and is referred to as…”.  
In claim 5, the phrase “…Pj and Qj denote the active and reactive powers of the source and load at bus j, respectively, and referred to collectively…” should read “…Pj and Qj denote the active and reactive powers of the source and load at bus j, respectively, and are referred to collectively…”
In claim 6, the term “bus-translation-voltages components” should read “bus-translation-voltage components”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Specifically, Claim 1 recites:
“A symmetric method for obtaining bus-translation-voltage components induced by sources and loads at individual buses in an AC power network, comprising the following steps: 
establishing two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses according to bus injection powers of sources and loads and branch admittances in the AC power network; 
establishing a linear symmetric matrix-equation model for the steady state of the AC power network according to the two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses; 
establishing a linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix-equation model for the steady state of the AC power network by using the Moore-Penrose pseudoinverse of a matrix; and 
establishing a linear symmetric algebraic calculation formula for obtaining the bus- translation-voltage components induced by sources and loads at individual buses according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are directed to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation, that covers mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the following additional elements:
In Claim 1:
In the preamble: “A symmetric method for obtaining bus-translation-voltage components induced by sources and loads at individual buses in an AC power network”
In the body: “…in the AC power network”; 
The additional element “A symmetric method for obtaining bus-translation-voltage components induced by sources and loads at individual buses in an AC power network” is a generically recited method for obtaining components in a generically recited AC power network and is not a meaningful limitation, rather it describes the field of use. See MPEP 2106.05(h). The additional element “an AC power network” is an example of a generic AC power network that is generally recited and therefore, are not qualified as a particular machine. 
Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these 
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-6 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (additionally comprising mathematical process steps (Claims 2-5) or adding additional elements/steps that are not meaningful as they are recited in generality and/or not qualified as particular machine and/or eligible transformation (Claim 6) and, therefore, do not reflect a practical application as well as not qualified for “significantly more” based on prior art of record (Claim 6 - computer readable storage medium, a processor).
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Claims:
Claims of U.S. Patent No. 11,165,251:
A symmetric method for obtaining bus-translation-voltage components induced by sources and loads at individual buses in an AC power network, comprising the following steps: establishing two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses according to bus injection powers of sources and loads and branch admittances in the AC power network; establishing a linear symmetric matrix-equation model for the steady state of the AC power network according to the two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses; establishing a linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix-equation model for the steady state of the AC power network by using the Moore-Penrose pseudoinverse of a matrix; and establishing a linear symmetric algebraic calculation formula for obtaining the bus-translation-voltage components induced by sources and loads at individual buses according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads.
A symmetric method for obtaining network-power-loss components induced by sources and loads at individual buses in an AC power network, comprising the following steps: establishing two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses according to bus injection powers of sources and loads and branch admittances in the AC power network; establishing a linear symmetric matrix-equation model for the steady state of the AC power network according to the two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses; establishing a linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix-equation model for the steady state of the AC power network by using the Moore-Penrose pseudoinverse of a matrix; establishing a symmetric algebraic expression of the network power loss in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads; and establishing a symmetric algebraic calculation formula for obtaining the network-power-loss components induced by sources and loads at individual buses according to the symmetric algebraic expression of the network power loss in terms of bus injection active and reactive powers of all sources and loads by using the Shapley value theorem.


Thus, claims 1-4 and 6 are rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,165,251. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 11,165,251 anticipate and/or render obvious the claims of the instant application, as shown for Claim 1 in the above table via underlined elements. Claims 2-4 and 6 are similarly taught by Claims 2-4 and 7 of U.S. Patent No. 11,165,251, however an explicit mapping is omitted for brevity.
Regarding Claim 1, claim 1 of U.S. Patent No. 11165251 teaches all of the limitations except for bus-translation-voltage components. 
However, U.S. Patent No. 11,165,251 teaches an otherwise identical method in Claim 1 for network-power-loss components and additionally teaches in Claim 1 “establishing a symmetric algebraic expression of the network power loss in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses” (emphasis added by examiner). 
Given that the method disclosed in Claim 1 of the instant application has been previously shown to be used in order to obtain components of other quantities (i.e. network-power-loss components in Claim 1 of U.S. Patent No. 11,165,251), and that the disclosed method in claim 1 of U.S. Patent No. 11,165,251 uses translation voltages and voltage angles of 
Regarding Claims 2-4 and 6, Claims 2-4 and 7 of U.S. Patent No. 11,165,251 teach all of the limitations. 

Examiner Note with regards to Prior Art
The closest prior art to the claims of the instant application are Peng et al. (WIPO Pub. No. WO 2018209481A1), hereinafter Peng-1; Xiao (CN 104600700 A), hereinafter Xiao; Peng et al. (U.S. Patent Application Pub. No. US20160301209 A1), hereinafter Peng-2; and Rieken et al. (U.S. Patent Application Pub. No. US 20180031617 A1), hereinafter Rieken.
Peng-1 teaches A symmetric method (Abstract: “A lossless symmetric method”), establishing…linear expressions (Abstract: “establishing a lossless global linear relation”), establishing a linear symmetric matrix-equation model for the steady state (Abstract: “establishing a steady-state lossless global linear symmetric model of the direct-current power grid according to the lossless global linear relation”, “by using an M-P inverse matrix, establishing a lossless global linear symmetric matrix relation… according to the lossless global linear symmetric model”), establishing a linear symmetric matrix expression… according to the linear symmetric matrix-equation model for the steady state… by using the Moore-Penrose pseudoinverse of a matrix (Abstract: “by using an M-P inverse matrix, establishing a lossless global linear symmetric matrix relation… according to the lossless global linear 
Xiao teaches establishing two linear expressions of bus injection active and reactive powers (Paragraphs [0012]-[0014]), establishing a linear symmetric matrix-equation model for the steady state (Paragraphs [0011] and [0081]), establishing a linear symmetric matrix expression…in terms of…active and reactive powers…according to the linear symmetric matrix-equation model for the steady state…by using the Moore-Penrose pseudoinverse of a matrix (Paragraphs [0012]-[0014]), establishing a linear symmetric algebraic calculation formula…according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of…active and reactive powers (Paragraphs [0035]). 
Peng-2 teaches A symmetric method for obtaining…components induced by sources and loads at individual buses in an AC power network (Abstract: “a method for obtaining a set of symmetric power transfer coefficients under simultaneous change of sources and loads in AC power networks”), establishing two linear expressions of bus injection…powers of sources and loads in terms of…voltage angles of all buses according to bus injection powers of sources and loads… in the AC power network (Abstract: “establishing symmetric linear functions of buses injection powers of power sources and loads in terms of buses voltage angles…in terms of buses voltage angles and buses injection powers of power sources and loads”, “in AC power networks”), establishing a linear symmetric matrix-equation model for the steady state of the AC power network according to the two linear expressions of bus injection…powers of sources and loads in terms of…voltage angles of all buses (Paragraph [0029]: “establishing the symmetric linear functions of buses injection powers of power sources and loads in terms of establishing a linear symmetric matrix expression of…voltage angles of all buses in terms of bus injection…powers of all sources and loads according to the linear symmetric matrix-equation model for the steady state of the AC power network by using the Moore-Penrose pseudoinverse of a matrix (Paragraphs [0034]-[0035]: “according to the symmetric linear functions of buses injection powers of power sources and loads in terms of buses voltage angles, establishing symmetric linear functions of buses voltage angles in terms of buses injection powers of power sources and loads by the following matrix equation:

    PNG
    media_image1.png
    187
    347
    media_image1.png
    Greyscale

where (a.sub.ij) is the generalized pseudo bus reactance matrix of the AC power network and equals to Moore-Penrose pseudoinverse of pseudo bus susceptance matrix (c.sub.ij) of the AC power network, “+” is the operator of the Moore-Penrose pseudoinverse in the algebra”), establishing a linear symmetric algebraic calculation formula for obtaining…components induced by sources and loads at individual buses according to the linear symmetric matrix expression of…voltage angles of all buses in terms of bus injection…powers of all sources and loads (Paragraphs [0039]-[0042]: “according to the symmetric linear functions of buses voltage angles in terms of buses injection powers of power sources and loads and the linear function of the lossy branch transferred power in terms of buses voltage angles, establishing the symmetric 
	Rieken teaches an AC power network (Claim 7: “an alternating-current, three-phase electric distribution network”), using the Moore-Penrose pseudoinverse of a matrix (Paragraph [0059]), matrix-equation model (Paragraph [0048]-[0049]), active and reactive powers (Paragraph [0020]: “active power (P) and reactive power (Q)”).
In regards to Claim 1, the claim differs from the closest prior art, Peng-1, Xiao, Peng-2, Rieken, either singularly or in combination, because it fails to anticipate or render obvious: obtaining bus-translation-voltage components; …in terms of translation voltages and voltage angles of all buses according to bus injection powers of sources and loads and branch admittances…; establishing a linear symmetric algebraic calculation formula for obtaining the bus- translation-voltage components induced by sources and loads at individual buses according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863